


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), NOR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND HAS BEEN
TAKEN FOR INVESTMENT PURPOSES ONLY. IT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO SUCH SECURITIES UNDER THE ACT AND QUALIFICATION UNDER APPLICABLE STATE LAW
WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO BORROWER THAT SUCH REGISTRATION
AND QUALIFICATION ARE NOT REQUIRED.
 
IElement Corporation
 
CONVERTIBLE PROMISSORY NOTE
 
$200,000                      
                                                                             
December 12, 2007
                                  Dallas, TX
 
FOR VALUE RECEIVED, IElement Corporation (“Maker” or the “Company”) promises to
pay to the order of Newsgrade Corporation, a Delaware corporation with an
address at 8515 Seminole Street, Philadelphia, PA 19118 (the “Lender”), the
principal sum of Two Hundred Thousand Dollars ($200,000), together with all
accrued interest thereon, upon the terms and conditions specified below.
 
1. Interest.  Interest shall accrue and be payable monthly on the balance
outstanding under this Note at the rate of 10.0% per annum, compounded monthly,
or at the maximum rate allowed by law, whichever is lower.
 
2. Maturity.  The full principle balance and interest will become due and
payable one year from the date hereof.
 
3. Payment.
 
(i).            Payment shall be made in lawful tender of the United Statesand
shall be applied first to the payment of principal and then to all accrued and
unpaid interest.  Prepayment of the principal balance of this Note, together
with all accrued and unpaid interest on the portion of principal so prepaid, may
be made in whole or in part at any time without penalty.
 
(ii).            In addition to its rights to convert all or a portion of the
amounts due under this note into Maker equityper the terms of this note, Lender
reserves the choice to require payment when due in the form of any ofthe
TheRetirementSolution.com, Inc., (TRES) common stock which Maker may hold at or
at any time after payment is due.  The exchange rate shall be one share of TRES
common stock per .20 (twenty cents) of principal or interest owed to the
Lenderby Maker.  In the event of a stock splitor dividendby TRES the shares
would be adjusted accordingly.
 
4.            Events of Acceleration.  The entire unpaid principal balance of
this Note, together with all accrued and unpaid interest, shall become
immediately due and payable prior to the specified due date of this Note upon
the occurrence of one or more of the following events:
 
(i) the insolvency of the Maker, the commission of any act of bankruptcy by the
Maker, the execution by the Maker of a general assignment for the benefit of
creditors, the filing by or against the Maker of any petition in bankruptcy or
any petition for relief under the provisions of the Federal bankruptcy act or
any other state or Federal law for the relief of debtors and the continuation of
such petition without dismissal for a period of thirty (30) days or more, the
appointment of a receiver or trustee to take possession of any property or
assets of the Maker or the attachment of or execution against any property or
assets of the Maker; or
 
(ii) an acquisition of the Company (whether by merger, sale of all or
substantially all of the Company’s assets or sale of more than fifty percent
(50%) of the Company’s outstanding voting securities) by a third party;
provided, however, that if the Pooling of Interest Method, as described in
Accounting Principles Board Opinion No. 16, is used to account for the
acquisition for financial accounting purposes, then acceleration of this Note
shall not occur until the end of the sixty (60)-day period immediately following
the close of the applicable transfer restriction period required under
Accounting Series Release Numbers 130 and 135.
 
5.            Collection.  If action is instituted to collect this Note, the
Maker promises to pay all costs and expenses (including reasonable attorney
fees) incurred in connection with such action.
 
6.     Waiver.  A waiver of any term of this Note or of any of the obligations
secured thereby must be made in writing and signed by a duly-authorized officer
of the Lender and any such waiver shall be limited to its express terms.
 
No delay by the Lender in acting with respect to the terms of this Note shall
constitute a waiver of any breach, default, or failure of a condition under this
Note or the obligations secured thereby.
 
7.           Construction.  Each party acknowledges that it had the opportunity
to have its legal counsel review this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.
 
8.           Conflicting Agreements.  In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
the loan evidenced by the Note, the terms of this Note shall prevail.
 
9.           Governing Law.  This Note shall be construed in accordance with the
laws of the State of Texaswithout resort to that State’s conflict-of-laws rules.
 
CONVERSION RIGHTS
 
a.  Subject to part (c) of this Conversion Rights provisions, the Lender hereof
is entitled to purchase from IElement during the period of the Loan shares of
IElement common stock, $.001 par value (the “Common Stock”) at a purchase price
of $.004 per share subject to adjustment as described below, at any time
commencing on the date of the Loan and ending on the repayment
thereof.   Provided, however, that in no event shall the Lender be entitled to
convert any portion of the Loan in excess of that portion of the Loan upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Lender and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Loan and (2) the number of shares of Common Stock
issuable upon the conversion of the portion of the Loan with respect to which
the determination of this proviso is being made, would result in beneficial
ownership by the Lender and its affiliates of more than 4.99% of the outstanding
shares of Common Stock unless Lender has otherwise than through this conversion
provision already acquired over 4.99% of Maker’s Common Stock.  In the case of
the issuance of Common Stock, the consideration shall be deemed to be the amount
of debt satisfied as a result thereof.
 
b.            The rights represented by this convertible Loan may be exercised
at any time prior to repayment, in whole or in part, by the surrender of the
Loan document at the principal executive office of the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
Lender at the address of the Lender appearing on the books of the Company and
request for the specified conversion. The Common Stock and the certificates for
the Common Stock so purchased shall be delivered to the Lender within a
reasonable time, not exceeding ten (10) business days, after the rights
represented by the convertible Loan shall have been so exercised.
 
c.            Upon receipt of notice of conversion from Lender, the Company may,
at its option, deliver to the Lender, a cash payment in the amount of the Loan
being converted, plus any accrued and unpaid interest and plus 20% of the amount
being converted in lieu of delivering Common Stock. In the event the Company
makes such payment in lieu of delivering Common Stock, the balance of the Loan
will be reduced only by the principal portion of the payment.
 
d.            Conversion Price Adjustments
 
The Conversion Price of the Loan shall be subject to adjustment from time to
time as follows: In case IElement shall (i) subdivide or reclassify its
outstanding shares of Common Stock into a greater number of shares,
(iii) combine or reclassify its outstanding shares of Common Stock into a
smaller number of shares, or (iv) enter into any transaction whereby the
outstanding shares of Common Stock of IElement are at any time changed into or
exchanged for a different number or kind of shares or other security of IElement
or of another corporation through reorganization, merger, consolidation,
liquidation or recapitalization, then appropriate adjustments in the number of
Shares (or other securities for which such Shares have previously been exchanged
or converted) subject to this Loan shall be made and the conversion price in
effect at the time of the record date for such dividend or dis­tribution or of
the effective date of such subdivision, combina­tion, reclassification,
reorganization, merger, consolidation, liquidation or recapitalization shall be
proportionately adjusted so that the Lender of this Loan exercised after such
date shall be entitled to receive the aggregate number and kind of shares of
Common Stock which, if this Loanhad been exercised by such Lender immediately
prior to such date, he would have been entitled to receive upon such dividend,
distribution, subdivision, combination, reclassification, reorganization,
merger, consolidation, liquida­tion or recapitalization.  Such adjustment shall
be made successively whenever any event listed above shall occur.


e.            IElement covenants and agrees that all Common Stock, which may be
purchased hereunder, will, upon issuance and delivery against payment therefor
of the requisite purchase price (or cancellation of debt) be duly and validly
issued, fully paid and nonassessable. IElement further covenants and agrees
that, during the periods within which the convertible Loan may be exercised,
IElement will at all times have authorized and reserved a sufficient number of
shares of its Common Stock to provide for the exercise of the Loan.
 
f.            The convertible Loan shall not entitle the Lender to any voting
rights or other rights, including without limitation notice of shareholders
meetings or other actions or receipt of dividends, as a stockholder of IElement.
 
g.            An Assignment of this Convertible Note shall be effected by the
Lender by (i) executing a legally acceptable form of assignment and (ii)
surrendering the Convertible Note for cancellation at the office or agency of
the Company; whereupon the Company shall issue, in the name or names specified
by the Lender (including the Lender), a new Convertible Note or Note(s), if
partial assignment, of like tenor and representing in the aggregate rights to
purchase the same number of Shares as are purchasable hereunder at such time.
 
h.            The Company covenants and agrees that all Shares, which may be
purchased hereunder, will, upon issuance and delivery against payment therefor
of the requisite purchase price (or cancellation of debt) be duly and validly
issued, fully paid and nonassessable. The Company further covenants and agrees
that, during the periods within which the Convertible Note may be exercised, the
Company will at all times have authorized and reserved a sufficient number of
shares of its Common Stock to provide for the exercise of the Convertible Note.
 
i.            The Convertible Note shall not entitle the Lender to any voting
rights or other rights, including without limitation notice of shareholders
meetings or other actions or receipt of dividends, as a stockholder of the
Company
 
Signatures.
 


 
IELEMENT
CORPORATION                                                                                     
IELEMENT CORPORATION
 
“MAKER”                                                                           
“LENDER”
 


 
________________________                                                                           
_____________________________
 
By: Ivan
Zweig                                                                           
By: Carl Shaifer
 
Its:
____________________                                                                                     
Its:___________________________
 
Dated:________________________                                                                                     
Dated:________________________
 
 
1
